07/27/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 21-0361



                                        DA 21-0361
                                                                      FILL°
STATE OF MONTANA,                                                      JUL 27 2021
                                                                     Bowen Greenwood
                                                                   Clerk of Supreme Court
              Plaintiff and Appellee,                                 State of Montana



       v.                                                        ORDER

 MAUREEN THERESE DOUBEK,

              Defendant and Appellant.


      Counsel for Appellant filed a Notice of Appeal in this matter on July 26, 2021.
Counsel also filed a Motion to Withdraw as Counsel of Record and for the Appointment
of the Appellate Defender's Office. Counsel states Appellant has no income, has not he
able to obtain employment, and needs court-appointed counsel.
      IT IS ORDERED that the motion to withdraw and motion for appointment of ADD
to represent Doubek is GRANTED.
       ADD shall have 30 days from the date of this Order within which to file either a
notice of appearance or a motion to rescind this Order appointing counsel. In the event
Doubek qualifies for appointed counsel, ADD shall immediately order any necessary
transcripts not already ordered.
       The Clerk is directed to provide copies of this Order to Zachary D. Kitchin, Cayle
M. Halberg, the Appellate Defender Division, the Attorney General's office, and to
Maureen Therese Doubek, personally.
       DATED this         day of July, 2021.
                                                For the Court,




                                                             Chief Justice